778 N.W.2d 247 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Christopher Allan FETTE, Defendant-Appellant.
Docket No. 140023. COA No. 293598.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the application for leave to appeal the October 7, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the Court of Appeals October 7, 2009 order. A remand to the Oakland Circuit Court for correction of the July 22, 2009 Order to Remit Prisoner Funds for Fines, Costs and Assessments is unnecessary, because the order accurately provides that the defendant owes a total of $1,080 in costs and assessments, including $180 in state minimum costs, $60 for a crime victim's assessment fee, and $840 in court-appointed attorney fees.
We do not retain jurisdiction.